IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,216



                        EX PARTE FREDERICK VILLA, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2005-1597-C2 IN THE 54TH DISTRICT COURT
                         FROM MCLENNAN COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to 35 years’ imprisonment.

        Applicant contends that his counsel rendered ineffective assistance because she failed to

timely file a notice of appeal. We remanded this application to the trial court for findings of fact and

conclusions of law.

        The trial court has determined that there is no record of a notice of appeal being filed in this
                                                                                                        2

case. The trial court found that Applicant was denied his right to a direct appeal through no fault of

his own. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal

of the judgment of conviction in Cause No. 2005-1597-C2 from the 54th Judicial District Court of

McLennan County. Applicant is ordered returned to that time at which he may give a written notice

of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits

shall be calculated as if the sentence had been imposed on the date on which the mandate of this

Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative

steps to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: September 16, 2009
Do Not Publish